TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00047-CR



                                     Jon Drake, Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
       NO. D-1-DC-13-205464, HONORABLE CHUCK MILLER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jon Drake pleaded guilty to the offense of attempted robbery. He has

now filed a pro se notice of appeal from his judgment of conviction. However, the district court

has certified that this is a plea-bargain case, that the defendant has no right of appeal, and that

the defendant has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we

dismiss the appeal.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed

Filed: March 28, 2014

Do Not Publish